      Case 5:20-cv-00019-JPB-JPM   ~L I 37-35 Filed 08/28/20 Page 1~
                          -t AItJ Document                        1 of~4L~J~
                                                                      1~& PageID #: 340
                                 /1                                       I

BP-A0148                                            INMATE REQUEST TO STAFF           CDFRM
JUNE 10
U .S.    DEPARTMENT OF JUSTICE                                                           FEDERAL BUREAU OF PRISONS



 TO: (Name and Title            of   Staff Member)                    DATE:      d)      —   / 5    I   ~‘


   (~Jrs~rv
 FROM:                                                                REGISTER NO.

              ~‘/(4”i            L           7)                                                    °~
 WORK ASSIGNMENT:           .        I   ~                            UNIT:
                                     /11


SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary.   Your failure to be specific may result in no action being
taken.   If necessary, you will be interviewed in order to successfully respond to your
request.
           ~,       1~~dc~

                      ~ ~L~1c~                                  ,~       Q        ~          ~               ~  pif~c~
                                                 t*h~ ~                                            ~            ~
                                                    ~ (‘~ P~ ~
                                                           —
                                                                                 ~jk~        ~

                       ~                                  ~                                  ~


                                         i~7ii~3                     P~(..       i2/~~                  ~7~c-    1~    i



                                                    (Do   not write below this   line)


 DISPOSITION:




            Signature           Staff Member                          Date



Record Copy     -   File;       Copy         —   Inmate

PDF                                                  Prescribed by P5511


                                                                       This form replaces BP—l48.070             dated Oct   86
                                                                       and BP—Sl48.070 APR 94


~ IN SECTION          6 UNLESS APPROPRIATE                   FORPI~~Y~’OLDER                            SECTION 6
